Government of Saskatchewan Supplementary Estimates - November For the Fiscal Year Ending March 31 General Revenue Fund Supplementary Estimates - November Table of Contents Introduction 3 Schedule of Voted and Statutory Appropriation 4 Schedule of Budgetary Expenditure 5 Schedule of Capital Investments 6 Schedule of Supplementary Budgetary Appropriation by Type 7 Schedule of Supplementary Budgetary Appropriation by Theme 8 Schedule of Lending and Investing Disbursements 9 Schedule of Debt Redemption 9 Budgetary Appropriation - Executive Branch of Government Education 10 Government Relations 10 Social Services 11 Budgetary Appropriation - Legislative Branch of Government Chief Electoral Officer 12 Conflict of Interest Commissioner 12 Information and Privacy Commissioner 12 Summary - Budgetary Appropriation 12 Lending and Investing Activities Saskatchewan Power Corporation 13 SaskEnergy Incorporated 13 Summary - Lending and Investing Activities 13 Debt Redemption, Sinking Fund and Interest Payments Debt Redemption 13 Summary - Debt Redemption, Sinking Fund and Interest Payments 13 Introduction The 2014-15 Supplementary Estimates – November are prepared in accordance with Section 12(1) of The Financial Administration Act, 1993 and include any estimated increases in 2014-15 “To Be Voted” and “Statutory” expenditures, loans, advances and investments to be paid from the General Revenue Fund (GRF). Funding requests reflect the additional commitments government will undertake during the fiscal year.The requested funding for each vote is the net amount required after reallocation of voted appropriation not required in other areas of the vote. The additional funding contained in the 2014-15 Supplementary Estimates – November includes an appropriation already provided by special warrant.Clause 14(3)(b) of The Financial Administration Act, 1993 requires that special warrant appropriations be “submitted to the Legislative Assembly as part of the next Appropriation Act that is not an Act for interim supply”. The 2014-15 Supplementary Estimates – November contain schedules similar in format to those included in the 2014-15 Estimates. The detail section of the 2014-15 Supplementary Estimates – November, beginning on page 10, uses the vote, subvote and allocation structure from the 2014-15 Estimates with the exception of the Ministries of Central Services, and Parks, Culture and Sport which have been adjusted to reflect Order in Council #284/2014. The subvote descriptions provided in the 2014-15 Estimates apply to the 2014-15 Supplementary Estimates – November; however, subvote descriptions may be expanded by the explanation for the additional funding provided by the Supplementary Estimates – November. Descriptions for new votes and subvotes are incorporated into the explanation for the additional funding. The General Principles, Budget and Spending Control, Budget Principles and Glossary of Terms outlined in the 2014-15 Estimates apply to the 2014-15 Supplementary Estimates – November. 3 Schedule of Voted and Statutory Appropriation (thousands of dollars) Supplementary Revised Estimated Estimates Estimates Voted Statutory Voted Statutory Voted Statutory Total 2014-15 2014-15 2014-15 2014-15 2014-15 2014-15 2014-15 Ministries and Agencies Advanced Education 48 - - 48 Agriculture 48 - - 48 Central Services 1 48 - - 48 Economy 96 - - 96 Education - Environment 48 - - 48 Executive Council - - Finance - - Finance Debt Servicing - Government Relations 48 - 48 Health 96 - - 96 Highways and Infrastructure 48 - - 48 Innovation Saskatchewan - Justice - - Labour Relations and Workplace Safety - Parks, Culture and Sport 1 - - Public Service Commission - Saskatchewan Research Council - SaskBuilds Corporation - Social Services 48 - 48 Water Security Agency - Legislative Assembly and its Officers Advocate for Children and Youth - - Chief Electoral Officer - - - Conflict of Interest Commissioner - - - Information and Privacy Commissioner - - - Legislative Assembly - - Ombudsman - - Provincial Auditor - - Budgetary Appropriation 1 Responsibility for Saskatchewan Archives Board is assigned to the Ministry of Parks, Culture and Sport pursuant to Order in Council #284/2014. 2 $111K previously provided by special warrant. The Financial Administration Act 1993 requires that special warrant appropriations be "submitted to the Legislative Assembly as part of the next Appropriation Act that is not an Act for interim supply". 4 Schedule of Budgetary Expenditure (thousands of dollars) Supplementary Revised Forecasted Estimated Estimates Estimates Adjustments 1 Expenditure 2014-15 2014-15 2014-15 2014-15 2014-15 Ministries and Agencies Advanced Education - - Agriculture - - Central Services - - Economy - - Education - Environment - - Executive Council - - Finance - - Finance Debt Servicing - ) Government Relations - Health - - Highways and Infrastructure - - Innovation Saskatchewan - - Justice - - Labour Relations and Workplace Safety - ) Parks, Culture and Sport - - Public Service Commission - Saskatchewan Research Council - - SaskBuilds Corporation - - Social Services - Water Security Agency - - Legislative Assembly and its Officers Advocate for Children and Youth - - Chief Electoral Officer - Conflict of Interest Commissioner - Information and Privacy Commissioner - Legislative Assembly - ) Ombudsman - - Provincial Auditor - - Budgetary Expenditure ) 1 Adjustments include (in thousands of dollars): Voted Appropriation forecasted to be unutilized ) Forecasted reduction in Statutory Appropriation requirement ) ) 5 Schedule of Capital Investments (thousands of dollars) Supplementary Forecasted Estimates Estimated Adjustments 1 Expenditure 2014-15 2014-15 2014-15 2014-15 Capital Asset Acquisitions Agriculture - - Central Services - - Economy - - Education - ) Environment - - Executive Council - - Finance - - Government Relations - - Health - - Highways and Infrastructure - - Justice - - Labour Relations and Workplace Safety - - Parks, Culture and Sport - - Social Services - Capital Asset Acquisitions ) Capital Transfer Payments Advanced Education - - Agriculture - - Education - Government Relations - ) Health - - Highways and Infrastructure - - Justice - - Parks, Culture and Sport - - Social Services - - Capital Transfer Payments ) Capital Investments ) 1Forecasted reallocations between capital (asset acquisitions and capital transfers) and non-capital appropriations and expenditure reductions or savings. 6 Schedule of Supplementary Budgetary Appropriation by Type Supplementary Estimates - November (thousands of dollars) Government Delivered Programs Transfers Transfers for Public Service 2014-15 Salaries and Goods and Capital Asset Transfers to Supplementary Benefits Services Aquisitions Operating Capital Individuals Appropriation Ministries and Agencies Education - - - Government Relations - - Social Services - - - Legislative Assembly and its Officers Chief Electoral Officer - Conflict of Interest Commissioner 74 - Information and Privacy Commissioner 68 53 - Supplementary Budgetary Appropriation "To Be Voted" Budgetary Appropriation "Statutory" Budgetary Appropriation - 7 Schedule of Supplemental Budgetary Appropriation by Theme (thousands of dollars) Theme Protection of Social 2014-15 Community Persons & Services& Supplementary Development Education Other Property Assistance Appropriation Ministsries and Agencies Education - Government Relations - - - Social Services - Legislative Assembly and its Officers Chief Electoral Officer - Conflict of Interest Commissioner - Information and Privacy Commissioner - Supplemental Estimates 2014-15 8 Schedule of Lending and Investing Disbursements (thousands of dollars) Original Estimated Forecasted Change 2014-15 2014-15 2014-15 Crown Corporations - Loans Municipal Financing Corporation of Saskatchewan - Saskatchewan Power Corporation Saskatchewan Telecommunications Holding Corporation ) Saskatchewan Water Corporation ) SaskEnergy Incorporated Crown Corporations - Loans Other - Loans Advanced Education - Economy ) Other - Loans ) Loans Investments Contributions to Sinking Funds Sinking Fund Redemptions of Crown Corporations ) Investments Disbursements Schedule of Debt Redemption (thousands of dollars) Estimated Forecasted Change 2014-15 2014-15 2014-15 Debt Redemption Government General Debt - Crown Corporation General Debt Government Business Enterprise Specific Debt - 9 General Revenue Fund Supplementary Estimates - November For the Fiscal Year Ending March 31, 2015 (thousands of dollars) Supplementary Estimates 2014-15 Budgetary Appropriation Executive Branch of Government Education - Vote 5 Central Management and Services (ED01) Central Services Accommodation Services K-12 Education (ED03) School Operating School Capital Early Years (ED08) Early Childhood intervention Programs 91 Additional funding is required to secure nine new school sites in Regina, Saskatoon, Martensville and Warman; alleviate the shortfall resulting from the Education Property Tax reconciliation; provide increases in school operating grants to reflect increased enrolment; fund additional expenses related to the Joint Use School Project; and accommodate additional rent and courier expenses. Government Relations - Vote 30 First Nations and Métis Engagement (GR12) First Nations Gaming Agreements Public Safety (GR11) Provincial Disaster Assistance Program Additional funding is required for the Provincial Disaster Assistance Program related to 2014 claims, outstanding prior-year claims and administration, and increased gaming agreement payments related to higher-than-expected casino income in 2013-14. 10 Supplementary Estimates - November Continued (thousands of dollars) Supplementary Estimates 2014-15 Social Services - Vote 36 Central Management and Services (SS01) Central Services Accommodation Services Child and Family Services (SS04) Child and Family Program Maintenance and Support Income Assistance and Disability Services (SS03) Saskatchewan Assistance Program Saskatchewan Assured Income for Disability Additional funding is required to respond to an increased caseload of people with disabilities and to adjust the cost of cases; increased costs of providing supports to families and caregivers, particularly for children with complex medical and behavioural needs; as well as pressures in emergency fire and flood evacuation costs and construction costs to accommodate clients with intellectual disabilities. 11 Supplementary Estimates - November Continued (thousands of dollars) Supplementary Estimates 2014-15 Legislative Branch of Government Chief Electoral Officer - Vote 34 Chief Electoral Officer (CE01) Chief Electoral Officer - Statutory Amounts in this subvote are "Statutory". Additional statutory funding is required for the Lloydminster by-election and to relocate the head office of the Chief Electoral Officer. Conflict of Interest Commissioner - Vote 57 Conflict of Interest Commissioner (CC01) Conflict of Interest Commissioner Additional funding is required for The Lobbyists Act which was passed on April 2, 2014. Information and Privacy Commissioner - Vote 55 Information and Privacy Commissioner (IP01) Information and Privacy Commissioner Additional funding is required to ensure that the Information and Privacy Commissioner is able to respond to incoming requests for review and breach of privacy investigations, and three additional FTEs to support the Commissioner. Funding is also required for additional accommodation charges. Summary - Budgetary Appropriation "To Be Voted" "Statutory" Total Budgetary Appropriation Amount Provided by Special Warrant Additional Funding Required 12 Supplementary Estimates - November Continued (thousands of dollars) Supplementary Estimates 2014-15 Lending and Investing Activities Saskatchewan Power Corporation - Vote 152 Loans (PW01) - Statutory Amounts in this vote are "Statutory". SaskEnergy Incorporated - Vote 150 Loans (SE01) - Statutory Amounts in this vote are "Statutory". Summary - Lending and Investing Activities "To Be Voted" - "Statutory" Total Lending and Investing Activities Amount Provided by Special Warrant - Additional Funding Required Debt Redemption, Sinking Fund and Interest Payments Debt Redemption - Vote 175 Crown Corporation General Debt - Statutory Amounts in this vote are "Statutory". Summary -Debt Redemption, Sinking Fund and Interest Payments "To Be Voted" - "Statutory" Total Debt Redemption, Sinking Fund and Interest Payments Amount Provided by Special Warrant - Additional Funding Required 13
